Citation Nr: 1823441	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for atopic dermatitis/eczema.

2.  Entitlement to an initial disability rating in excess of 10 percent for a chronic bilateral eye disability.

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel   


INTRODUCTION

The Veteran served on active duty from June 1981 to November 1981 and from January 1984 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has recharacterized the Veteran's chronic bilateral eye issue to better reflect the evidence of record, which suggests that the Veteran's chronic bilateral eye condition may be subject to multiple diagnoses.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.

The issue of entitlement to an increased disability for a chronic bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating allowable based on his atopic dermatitis/eczema.



CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for atopic dermatitis/eczema have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by letter in July 2013.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record. 

The Veteran was afforded VA examinations in August 2010 and June 2013 for his atopic dermatitis/eczema.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for purposes of rendering a decision in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Merits of the Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2014); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran is seeking a disability rating in excess of 60 percent for his service-connected atopic dermatitis/eczema.  Specifically, the Veteran contends that his atopic dermatitis/eczema is more severe than reflected by his currently assigned disability rating.

The Veteran's atopic dermatitis/eczema is rated under Diagnostic Code 7806.  Under this code, a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  A 60 percent rating is highest schedular rating for service-connected eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).  

The Veteran has been in receipt of a 60 percent rating for his service-connected skin disorder since February 22, 2010.  This is the highest schedular rating available under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Therefore, a claim for a higher schedular rating under this specific diagnostic code must be denied.

The Board has considered the Veteran's statements that his atopic dermatitis/eczema is worse than reflected by the disability rating he currently receives.  Specifically, the Veteran indicates that he suffers from break outs that result in rashes and dry skin.  See October 2017 Board Hearing Transcript.  Further, the record reflects that the Veteran has been diagnosed with severe atopic dermatitis and is treated with corticosteroids on a constant/near constant basis.  See September 2014 VA Treatment Record and June 2013 VA Examination.  His atopic dermatitis/eczema has been found to cover more than 40 percent of his total body area and 20 to 40 percent of his exposed body area.  Id.

The Board notes that the Veteran's symptoms and treatment are specifically contemplated by the schedular criteria for a 60 percent disability rating.  While there is no higher schedular rating under Diagnostic Code 7806, the Veteran has not identified any unique or unusually severe symptoms not contemplated by the schedular rating criteria.
Furthermore, the Board has considered the applicability of any other diagnostic codes.  Specifically, Diagnostic Code 7806 states that a veteran can also be rated for disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801 to 7805), depending upon the predominant disability.  However, the Veteran's treatment records and most recent VA examination do not reveal that the Veteran has scarring or disfigurement from his skin disability.  Therefore, no other relevant diagnostic code is available for application.

The Board notes that the Veteran suffers from eye problems that include swelling and splitting of the eye lids with hyperpigmented patches.  See September 2012 and October 2012 VA Treatment Records, June 2013 VA Examination, and October 2017 Board Hearing Transcript.  It is unclear from the record whether these symptoms are due to the Veteran's atopic dermatitis/eczema or his chronic bilateral eye condition.  As will be discussed below, the Veteran's claim for an increased disability rating for a chronic bilateral eye condition is remanded for an updated VA examination.  As such, any disfigurement to the face will be documented on the examination and compensated accordingly.  A skin examination will be scheduled if determined necessary.

In sum, the Board finds that the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 7806 for his atopic dermatitis/eczema.  The Veteran does not suffer from unique or unusually severe symptoms not contemplated by the schedular rating criteria and no other diagnostic codes are applicable.  As the preponderance of the evidence is against a disability rating in excess of 60 percent for the Veteran's atopic dermatitis/eczema, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 60 percent for atopic dermatitis/eczema is denied.


REMAND

The Veteran is seeking a disability rating in excess of 10 percent for his service-connected chronic bilateral eye condition.  Specifically, the Veteran contends that his chronic allergic conjunctivitis of the eyes is more severe than reflected by his currently assigned disability rating.

During the Veteran's October 2017 Board hearing, the Veteran testified that he had received treatment for his chronic bilateral eye condition from Bascom Palmer Eye Institute.  He stated that he had been treated by an eye specialist that had been unable to link his symptoms to a diagnosis.  The Board notes that these private treatment records have not been associated with the claims file and are pertinent to the Veteran's claim.  When reference is made to pertinent treatment records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  Further, updated VA treatment records have not been associated with the claims file, as the file only contains one treatment record from 2014 and one from 2015.  As such, remand is warranted so that private treatment records and updated VA treatment records may be obtained in compliance with VA's duty to assist.

Additionally, during the Board hearing, the Veteran testified that his chronic bilateral eye condition had increased in severity since his last VA examination.  Review of the claims file reveals that the most recent VA examination was conducted in November 2010, over seven years ago.  The Board finds that the record indicates a worsening of the Veteran's condition, evidenced by his excessive time off from work and the loss of his driver's license due to an inability to pass a vision test.  Given that more than seven years have passed since the Veteran's last VA examination, the Board finds that remand is warranted to obtain a contemporaneous VA medical examination to ascertain the current severity of his chronic bilateral eye condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran's chronic bilateral eye condition has been diagnosed by VA as chronic allergic conjunctivitis of the eyes.  See September 2010 VA Examination.  During the October 2017 Board hearing, the Veteran reported having artificial lenses in his left and right eye.  His eyes swelled so badly, they could not open and sometimes split.  He had callouses, swelling, and cuts around his eyes.  The Veteran was told he had advanced cataracts and would eventually go blind.  He described symptoms of nausea, dizziness, and diarrhea.  The Veteran experienced pain in his eyes that felt as if they were being squeezed.  He was thought to have glaucoma, but an examination proved otherwise.  He was then placed on medication to control the pressure in his eyes.  The Veteran testified that he failed his eye examination and lost his driver's license.  He was dependent on his wife for transportation.  The Veteran was prescribed immunosuppressant drugs and was instructed to avoid sun light.  He noted the weather, such as heat and humidity, caused his eyes to redden and swell. 

VA Treatment records also indicate that the Veteran has undergone bilateral cataract surgery and suffers from compromised visual acuity, blepharitis, and eczema of the eyes.  See April 2012, July 2012, and September 2012 VA Treatment Records.

Due to the numerous continuous aforementioned symptoms, the Veteran does not believe his chronic bilateral eye condition was diagnosed correctly as conjunctivitis.  See October 2017 Board Hearing Transcript.  He reasoned that he was instructed to wash his hands often and not touch anything; however, the Veteran was very affectionate with his wife and children and they had never been infected.  The Veteran believed his bilateral eye condition could be related to the time he spent stationed at Camp Lejeune.  He recalled that his eyes became watery with puss while at Camp Lejeune and he has had eye problems ever since.  Furthermore, the Veteran questioned how a VA clinician was able to diagnose his chronic bilateral eye condition as conjunctivitis when an eye specialist at Bascom Palmer Eye Institute had been unable to provide a diagnosis.

On remand, the Veteran should be afforded a VA examination with an ophthalmologist.  Following a thorough review of the Veteran's claims file, interview of the Veteran, and examination, the ophthalmologist should note all diagnoses of the bilateral eyes and all residuals related to the Veteran's chronic bilateral eye condition(s).  As the record indicates that the Veteran suffers from hyperpigmented patches of skin on the upper eye lids and infraorbital areas and splitting of the eye lids, any scars or disfigurement attributed to any eye condition(s) should be noted.  See October 2012 VA Treatment Record, June 2013 VA Examination, and October 2017 Board Hearing Transcript.  Further, if any scars and/or disfigurement are determined to be attributable to the Veteran's service-connected atopic dermatitis/eczema, the Veteran should be scheduled for a skin examination to address these issues. 

Finally, the Board does not have authority to grant an extraschedular rating in the first instance, but the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

In this case, the Veteran's disability has caused him to miss an excessive amount of work.  The Veteran noted that he had worked for the United States government for approximately 18 years and had almost no leave left.  When the Veteran lost his vision due to cataracts, he ended up taking advanced leave and spent the next two years making up the leave.  He stated that he did not go on vacations because he spent all his leave sick in bed.  The Veteran also lost his driver's license due to his inability to pass a vision test.  His noted that his wife did not work, as her full time job was caring for him when sick and driving him around.

Accordingly, the Board refers the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b) (2017), and the claim for extraschedular consideration of a chronic bilateral eye condition should then be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his chronic bilateral eye condition.  The RO is specifically asked to obtain treatment records from Bascom Palmer Eye Institute and the Miami and Broward VA medical centers (VAMC) in Florida.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been completed, and after any records obtained have been associated with the electronic claims file, the Veteran should be afforded a VA examination with an ophthalmologist to determine the current severity of his service-connected chronic bilateral eye condition.  The claims folder must be made available to the examiner in conjunction with the examination.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies should be conducted.  The Veteran's field of vision in each eye should be tested according to Goldmann Perimeter testing, and the Goldmann Perimeter Chart should be included with the examination report.  The examiner must interpret the Goldmann Perimeter Chart findings for the eight 45 degree principal meridians for each eye.  The extent of contraction of visual field in each eye must be specified by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians for the left eye and for the right eye.  Loss of central visual acuity should also be documented.  The ophthalmologist is asked to respond to the following

a)  Identify all diagnoses of the bilateral eyes.  In diagnosing the Veteran's bilateral eye condition(s), the Veteran's service in Camp Lejeune and therefore, his exposure to contaminated water should be taken into account.  

b)  Document all other symptoms and residuals, such as pain, rest requirements, disfigurement, etc. caused by the Veteran's chronic bilateral eye condition(s).  The ophthalmologist should specifically note scarring or hyperpigmentation located around the upper eye lids and infraorbital areas.  If any scarring or disfigurement is determined to be attributable to the Veteran's service-connected atopic dermatitis/eczema, the Veteran should be scheduled for a separate skin examination to address these issues.

c)  The ophthalmologist is also requested to provide an opinion as to any impact that the Veteran's chronic bilateral eye condition has on his ability to work.

In offering any opinion, the ophthalmologist should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.   

3)  After any records obtained have been associated with the evidentiary record and the Veteran has been afforded a VA examination for his chronic bilateral eye condition, submit the issue of an extraschedular rating for the Veteran's chronic bilateral eye condition to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b) (2017).  The response from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the electronic claims file.

4)  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


